DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the instant application and are examined on the merits herein. 

Priority
This application claims priority to Foreign Patent Application no. PCT/CN2020/073515 filed on 01/21/2020 and Foreign Patent Application no. PCT/CN2019/075101 filed on 02/14/2019.
No priority is given to claims 1-14 to PCT/CN2019/075101 filed on 02/14/2019 in the absence of a translated Foreign Patent application. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
All claims receive priority to Foreign Patent Application no. PCT/CN2020/073515 filed on 01/21/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the longitudinal spacing of the vertical bonding in the array of discrete bondings in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The inner sheet is referred to by an incorrect reference number (pg. 9 line 9).  
The word inaccessibility is written as “unaccessibility” (pg. 14 line 16).
The outer sheet is referred to by an incorrect reference number (pg. 15 lines 18 and 23; pg. 17 line 9).
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 3 recites limitations regarding "longitudinal spacing VG3...(that) is no greater than about 3 mm" in lines 2 and 5. No reference is made to VG3 nor the specific value of VG3 in the disclosure as filed.
Claim 14 recites limitations regarding “the extension of the outer sheet fold over forming less than 20%, or less than about 10% of the surface area of the elastic laminate” in lines 7-8. No reference is made to the specific percentage of the surface area of the elastic laminate forming the outer sheet fold over in the disclosure as filed. 

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites "the article of any claims 1" in line 1. This is an improper way to recite dependency. The examiner suggests changing the preamble to recite "the article of claim 1".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the elastic member" in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. The examiner in treating the limitation to mean at least one of the elastic strands disclosed earlier in the claim.
Claim 14 recites the limitation “the extension of the outer sheet fold over” in line 7. There is insufficient antecedent basis for this limitation in the claim. The examiner is treating the limitation as though it recites “the elongation region of the outer sheet”.
Claims 2-13 are rejected for depending upon a rejected base claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


    PNG
    media_image1.png
    780
    684
    media_image1.png
    Greyscale

Fig. 7 of Ishikawa.

Claims 1-2, 5-6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. no. US/2019/0021916 A1 to Ishikawa (IDS filed 02/24/2022) in view of Foreign Patent no. WO/2017/110395 A1 to Kajiwara (PTO-892).
Regarding claim 1, Ishikawa discloses a wearable article (100 underpants-type diaper) continuous in a longitudinal direction (Fig. 7 as annotated above- Y-axis) and a transverse direction (Fig. 7 as annotated above- X-axis) comprising a front elastic belt region (Fig. 7 as annotated above- 1100 front elastic belt), a back elastic belt region (Fig. 7 as annotated above- 1102 back elastic belt), a crotch region (Fig. 7 as annotated above- 1101 crotch region), a waist opening (Fig. 6, WO waist opening), and a pair of leg openings (Fig. 6, LO leg openings); the crotch region (Fig. 7 as annotated above- 1101 crotch region) extending longitudinally (Fig. 7 as annotated above- 1101 crotch region placed between 1100 front elastic belt and 1102 back elastic belt on the Y-axis) between the front elastic belt region (Fig. 7 as annotated above- 1100 front elastic belt) and the back elastic belt region (Fig. 7 as annotated above- 1102 back elastic belt); wherein at least 10% and not more than 70%, of the longitudinal dimension of the front (Fig. 7 as annotated above- 1100 front elastic belt) and back elastic belts (Fig. 7 as annotated above- 1102 back elastic belt) from the waist opening (Fig. 7 as annotated above- WO waist opening) is a laminate in active elasticity defining an Upper Gather Region (A3 laminate in active elasticity, Fig. 7 as annotated above- W waist portion and U under-waist portion make up 1100 front elastic belt and 1102 back elastic belt; para. 0124 lines 1-3, W waist portion is formed as A3 laminate in active elasticity; para. 0120 lines 22-26, lengths of W waist portion and U under-waist portion), the laminate (A3 laminate) comprising an inner sheet (12H inner sheet), an outer sheet (12S outer sheet), and a plurality of elastic strands (19 elastic strands) running in the transverse direction (Fig. 7 as annotated above- X-axis) and spaced apart with each other with a pitch (19d pitch) of from at least about 6mm to about 18mm in the longitudinal direction (para. 0152 lines 7-10; Fig. 7 as annotated above- Y-axis), wherein the laminate (A3 laminate) further comprising an elastic bonding (71 hot melt adhesive) which continuously bonds the elastic member (19 elastic strand) for at least about 10mm (para. 0142 lines 25-29; 71w adhesive width) in the direction of stretch (Fig. 7 as annotated above- X-axis) in a region adjacent the side edges of the front and back elastic belts (19f fixed end portions along 1000 side edges of 1100 front elastic belt and 1001 side edges of 1102 back elastic belt), and a vertical bonding (72 bonding) applied to at least one of the inner sheet (12H inner sheet) and the outer sheet (12S outer sheet) with intervals in the transverse direction (70d bond intervals; Fig. 7 as annotated above- X-axis) to intermittently bond the inner sheet (12H inner sheet) and the outer sheet (12S outer sheet); wherein the laminate (A3 laminate) has a Laminate Thickness of no greater than about 3.5 mm according to the measurement method herein (para. 0121 lines 32-38).
Ishikawa differs from the instant invention in that Ishikawa fails to disclose that the inner sheet has an inner sheet hydrophilicity, the outer sheet has an outer sheet hydrophilicity, wherein the outer sheet hydrophilicity is greater than the inner sheet hydrophilicity.
Kajiwara teaches an absorbent article (1 diaper) wherein the inner sheet (4 inner sheet) has an inner sheet hydrophilicity (pg. 4 lines 137-141), the outer sheet (5 non-skin facing sheet) has an outer sheet hydrophilicity (pg. 4 lines 137-141), wherein the outer sheet hydrophilicity is greater than the inner sheet hydrophilicity (5 hydrophilic sheet more hydrophilic than 4 hydrophobic sheet).
Kajiwara is considered to be analogous to the instantly claimed invention in that Kajiwara teaches an absorbent article with an elastic belt. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the inner and outer sheets of Ishikawa to have certain hydrophilicity in regards to each other as taught by Kajiwara, because Kajiwara teaches that providing a hydrophilic layer away from the user’s skin and a hydrophobic layer at the user’s skin pulls sweat away from the skin and keeps it away from the skin, reducing skin issues such as eczema and rash (see pg. 13 lines 512-527).
Regarding claim 2, Ishikawa discloses elastic bonding (71 elastic bonding) of 5-30 mm (para. 0142 lines 25-29; 71w adhesive width) at both ends (19f fixed end portions) of the elastic strands (19 elastic strands) wherein the elastic strands (19 elastic strands) are only bonded at those ends (abstract, lines 6-9); however, Ishikawa differs from the instantly claimed invention in that Ishikawa fails to explicitly disclose that the belt elastic bonding percentage is less than about 25%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to cause the device of Ishikawa to have a belt elastic bonding percentage less than about 25% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 255 SPQ 232 (1984). In the instant case, the device of Ishikawa would not operate differently with the claimed bonding percentage and would function appropriately having the claimed bonding percentage. Further, the applicant places no criticality on the percentage claimed, indicating simply that the bonding percentage “may” be less than about 25% (pg. 14 lines 5-7). 
Regarding claim 5, Ishikawa discloses that the inner sheet (12H inner sheet) is a spunbond nonwoven or an air-through nonwoven (para. 0121 lines 10-24).  
Regarding claim 6, Ishikawa discloses that the outer sheet (12S outer sheet) is an air-through carded bonded nonwoven (para. 0121 lines 10-24). 
Regarding claim 10, Ishikawa discloses that the inner sheet (12H inner sheet) comprises a basis weight of from 5 g/m2 to 45 g/m2 (para. 0121 lines 31-33 basis weight of 10-20 g/m2), and the outer sheet (12S outer sheet) comprises a basis weight of from 10 g/m2 to 45 g/m2 (para. 0121 lines 31-33 basis weight of 10-20 g/m2).   
Regarding claim 11, Ishikawa discloses that the outer sheet (12S outer sheet) comprises a thickness of at least 50 µm, according to the measurement methods herein (para. 0121 lines 31-33 thickness of 0.1-1.0 mm / 100-1000 µm).
Regarding claim 12, Ishikawa discloses that the laminate (A3 laminate) further comprises an outer sheet fold over region (12R outer sheet elongation) wherein the outer sheet (12S outer sheet) is elongated beyond the laminate (A3 laminate), and the elongated region of the outer sheet (12R outer sheet elongation) is folded over the laminate (A3 laminate), the folded over region of the outer sheet (12R outer sheet elongation) thereby forming an outer sheet fold over (12R outer sheet elongation) such that at least a portion of the elastic belt (Fig. 7 as annotated above- 1100 front and 1102 back elastic belts) comprises the inner sheet (12H inner sheet) sandwiched between the outer sheet (12S outer sheet) and the outer sheet fold over (Fig. 5B showing 12H inner sheet being sandwiched between 12R outer sheet elongation and 12S outer sheet).
Ishikawa differs from the instantly claimed invention in that Ishikawa fails to disclose the outer sheet fold over facing towards the body of the wearer in use is treated to have equal or higher hydrophobicity than the inner sheet.  
Kajiwara teaches a layered absorbent article (1 diaper) in which hydrophilicity increases from a body facing layer outward (pg. 17 lines 689-692; 4 hydrophobic inner sheet, 5 hydrophilic non-skin facing sheet). 
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the outer sheet fold over region facing towards the body of the wearer of Ishikawa to be more hydrophobic than the layers further from the wearer as taught by Kajiwara, because Kajiwara teaches that providing more hydrophilic layers away from the skin allows the system to pull sweat away and keep it away from a wearer’s skin, reducing skin issues such as eczema and rash (see pg. 13 lines 512-527).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Kajiwara as applied to claim 1 above, and further in view of Foreign Patent no. JP/2008/161514 A to Onda (PTO-892).
The teachings of Ishikawa and Kajiwara are disclosed in the rejection of claim 1 above. 
Ishikawa discloses that the vertical bonding (72 vertical bonding) is an array of discrete bondings (Fig. 15A showing discrete 72 vertical bonding areas), the discrete vertical bonding (72 vertical bonding) having a transverse dimension VG2 (Fig. 7 as annotated above- X-axis, 70w transverse dimension) spaced apart from each other with a transverse pitch VG1 (Fig. 7 as annotated above- X-axis, 70d transverse interval), wherein VG1 (Fig. 7 as annotated above- X-axis, 70d transverse interval) is from about 2mm to about 15 mm (para. 0149 lines 3-5, transverse interval between 4-8 mm), and VG2 (Fig. 7 as annotated above- X-axis, 70w transverse dimension) is from about 0.2 mm to about 7 mm (para. 0149 lines 1-3, transverse dimension between 0.5-4 mm); however, the combined teachings of Ishikawa and Kajiwara differ from the instantly claimed invention in that they fail to teach the vertical bonding being aligned in the longitudinal direction having a longitudinal spacing VG3 and VG3 is no greater than about 3 mm.
Onda teaches an absorbent article (10 diaper) wherein a vertical bonding (21 joint portions) aligned in the longitudinal direction (23 longitudinal line of 21 joint portions) has a longitudinal spacing VG3 (P3 (longitudinal pitch) – L3 (longitudinal length) = VG3) and VG3 is within 0.5-39.5 mm (para. 0022 lines 351-354), but not below 10 mm. 
Onda is considered to be analogous to the instantly claimed invention in that Onda teaches an absorbent article with an elastic belt. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the vertical bonding of Ishikawa and Kajiwara to have a longitudinal spacing VG3 as taught by Onda, because Onda teaches that providing vertically discrete bonds creates flutes (see para. 0011 lines 164-176), which improve the stretchability and comfort of the garment (see para. 0010 lines 144-148). 
Further, Onda teaches that the amount of stretchability imparted on the article by the flute structure created by the vertical bondings (see para. 0010 lines 144-148, para. 0011 lines 164-176) needs to be optimized to avoid large changes in tensile load while wearing to avoid displacement drop (see para. 0033 lines 492-510). As seen in Fig. 2-1, the flute structure of the inner and outer sheet is affected by the vertical bondings and as such the length of the discrete vertical bonds is disclosed to be a result effective variable in that changing the length of the discrete vertical bonds changes the flute structure, which affects stretchability and comfort. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the longitudinal spacing of the vertical bonds to be below 10 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Kajiwara as applied to claim 1 above, and further in view of U.S. P.G. Pub. no. US/2017/0231837 A1 to Tashiro (IDS filed 05/17/2021).
The teachings of Ishikawa and Kajiwara are disclosed in the rejection of claim 1 above. 
The combined teachings of Ishikawa and Kajiwara differ from the instantly claimed invention in that they fail to teach that the outer sheet comprises a plurality of apertures, the apertures spaced apart from each other with a transverse pitch DF1, wherein VG1 is greater than DF1, and VG1 is at least about 1.5 times as DF1.  
Tashiro teaches an absorbent article (100 diaper) wherein a sheet (44 sheet) comprises a plurality of apertures (60 apertures), the apertures (60 apertures) spaced apart from each other with a transverse pitch DF1 (W width interval), wherein VG1 (S width interval) is greater than DF1 (para. 0092 lines 1-16; W width interval), and VG1 (S width interval) is at least about 1.5 times as DF1 (para. 0092 lines 1-16: W width interval).  
Tashiro is considered to be analogous to the instantly claimed invention in that Tashiro teaches an absorbent article with an elastic belt. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the outer sheet of Ishikawa and Kajiwara to comprise a plurality of apertures spaced away from the bonding as taught by Tashiro, because Tashiro teaches that providing apertures at this ratio allows for at least one or more apertures to be present on a ventilation passage of a garment, improving air permeability (see para. 0018 lines 17-24; para. 0092 lines 16-19). 
 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Kajiwara as applied to claim 1 above, and further in view of U.S. Patent no. 11,103,389 to Takahashi (PTO-892).
The teachings of Ishikawa and Kajiwara are disclosed in the rejection of claim 1 above. 
The combined teachings of Ishikawa and Kajiwara differ from the instantly claimed invention in that they fail to teach that the outer sheet comprises a plurality of apertures at an Opening Rate of from about 5% to about 50% and an Effective Opening Area of from 0.1 mm2 to 25 mm2 and the inner sheet comprises a plurality of apertures at an Opening Rate of from 5% to 30% and an Effective Opening Area of from 0.1 mm2 to 25 mm2, according to the measurement method herein.  
Takahashi teaches an absorbent article (col. 1 lines 8-11) wherein an outer sheet (20B outer sheet) comprises a plurality of apertures (27 vent holes) at an Opening Rate of from about 5% to about 50% and an Effective Opening Area of from 0.1 mm2 to 25 mm2 (col. 3 lines 18-21) and an inner sheet (20A inner sheet) comprises a plurality of apertures (27 vent holes) at an Opening Rate of from 5% to 30% and an Effective Opening Area of from 0.1 mm2 to 25 mm2 (col. 3 lines 18-21).
Takahashi is considered to be analogous to the instantly claimed invention in that Takahashi teaches an absorbent article with an elastic belt. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the inner and outer sheets of Ishikawa and Kajiwara to have opening rates and effective opening areas as claimed as taught by Takahashi, because Takahashi teaches that when apertures are too small or there are too few of them, air permeability decreases, and that when apertures are too large or there are too many of them, laminate strength decreases (see col. 3 lines 10-18). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Kajiwara as applied to claim 1 above, and further in view of U.S. P.G. Pub. no. US/2016/0058627 A1 to Barnes (PTO-892).
The teachings of Ishikawa and Kajiwara are disclosed in the rejection of claim 1 above. 
The combined teachings of Ishikawa and Kajiwara differ from the instantly claimed invention in that they fail to teach that the basis weight of the inner sheet is not greater than the basis weight of the outer sheet. 
Barnes teaches an absorbent article (10 absorbent pant) wherein the basis weight of an inner sheet (25a inner layer) is not greater than the basis weight of an outer sheet (para. 0038 lines 31-33; 25b outer layer). 
Barnes is considered to be analogous to the instantly claimed invention in that Barnes teaches an absorbent article with an elastic belt. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the basis weights of the inner and outer sheets of Ishikawa and Kajiwara to have a relationship as claimed as taught by Barnes, because Barnes teaches that when an inner layer has a lower basis weight than an outer layer, pliability next to a wearer’s skin and outer thickness appearance increases (see para. 0038 lines 31-35). 


    PNG
    media_image2.png
    574
    316
    media_image2.png
    Greyscale

Fig. 4 of Otsubo.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Kajiwara as applied to claim 1 above, and further in view of Foreign Patent no. CN/102368990 A to Otsubo (PTO-892).
The teachings of Ishikawa and Kajiwara are disclosed in the rejection of claim 1 above. 
Ishikawa discloses the limitations regarding an outer sheet fold over as claimed in claim 12 and explained above; however, the combined teachings of Ishikawa and Kajiwara differ from the instantly claimed invention in that they fail to teach that the laminate further comprises an inner sheet fold over region wherein the inner sheet is elongated beyond the laminate, and the elongated region of the inner sheet is folded over itself, the folded over region of the inner sheet thereby forming an inner sheet fold over such that at least a portion of the elastic belt comprises the inner sheet sandwiched between the inner sheet fold over and the outer sheet and that the laminate further comprises an outer sheet fold over region wherein the outer sheet is elongated beyond the laminate and the elongated region of the outer sheet is folded over the inner sheet fold over, the folded over region of the outer sheet thereby forming an outer sheet fold over such that at least a portion of the elastic belt comprises the inner sheet and the inner sheet fold over sandwiched between outer sheet and the outer sheet fold over, wherein the inner sheet fold over extends beyond the outer sheet fold over towards the proximal edge, the extension of the outer sheet fold over forming less than 20%, or less than 10% of the surface area of the elastic laminate.  
Otsubo teaches an absorbent article (10 diaper) comprising an inner sheet fold over region (1002 and 1004 inner sheet fold over regions) wherein the inner sheet (30 inner sheet) is elongated beyond the laminate (32 and 33 inner elongated region), and the elongated region of the inner sheet (32 and 33 inner elongated region) is folded over itself (30 inner sheet), the folded over region of the inner sheet (Fig. 4 as annotated above- 1002 and 1004 inner sheet fold over regions) thereby forming an inner sheet fold over (Fig. 4 as annotated above- showing sandwiching of 30 inner sheet by 1002 and 1004 inner sheet fold over regions and 40 outer sheet) such that at least a portion of the elastic belt (top of 11 and 12 elastic belt in front and back regions) comprises the inner sheet (30 inner sheet) sandwiched between the inner sheet fold over (Fig. 4 as annotated above- 1002 and 1004 inner sheet fold over regions) and the outer sheet (40 outer sheet) and the elastic belt (11 and 12 elastic belt in front and back regions) further comprises an outer sheet fold over region (Fig. 4 as annotated above- 1000 and 1004 outer sheet fold over regions) wherein the outer sheet (40 outer sheet) is elongated beyond the laminate (42 and 43 outer elongated region)  and the elongated region of the outer sheet (42 and 43 outer elongated region) is folded over the inner sheet fold over (Fig. 4 as annotated above- 1002 and 1004 inner sheet fold over regions), the folded over region of the outer sheet (Fig. 4 as annotated above- 1000 and 1004 outer sheet fold over regions) thereby forming an outer sheet fold over (Fig. 4 as annotated above- showing sandwiching of 30 inner sheet and 1002 and 1004 inner sheet fold over regions by 1000 and 1004 outer sheet fold over regions and 40 outer sheet) such that at least a portion of the elastic belt (top of 11 and 12 elastic belt in front and back regions) comprises the inner sheet (30 inner sheet) and the inner sheet fold over (Fig. 4 as annotated above- 1002 and 1004 inner sheet fold over regions) sandwiched between outer sheet (40 outer sheet) and the outer sheet fold over (Fig. 4 as annotated above- 1000 and 1004 outer sheet fold over regions), wherein the inner sheet fold over (Fig. 4 as annotated above- 1002 inner sheet fold over) extends beyond the outer sheet fold over (Fig. 4 as annotated above- 1000 outer sheet fold over) towards the proximal edge (Fig. 4 as annotated above- 62 of 1002 inner sheet fold over region extending interiorly).
Otsubo is considered to be analogous to the instantly claimed invention in that Otsubo teaches an absorbent article with an elastic belt. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the inner and outer sheets of Ishikawa and Kajiwara to have fold over regions as claimed as taught by Otsubo, because Otsubo teaches that a fold over region creates a bushing for covering elastic members that keep the waist opening in close contact with the wearer’s body and for defining a waist opening (see para. 0030 lines 186-190, para. 0031 lines 194-198 and 208-210). 
Kajiwara teaches a layered absorbent article (1 diaper) in which hydrophilicity increases from a body facing layer outward (pg. 17 lines 689-692; 4 hydrophobic inner sheet, 5 hydrophilic non-skin facing sheet).
In regards to the limitation of claim 13 that recites “the inner sheet fold over facing towards the skin of the wearer in use is treated to have higher hydrophobicity than the inner sheet”, it would be considered obvious to modify the outer sheet fold over region facing towards the body of the wearer of Ishikawa as modified by Otsubo to be more hydrophobic than the layers further from the wearer as taught by Kajiwara, because Kajiwara teaches that providing more hydrophilic layers away from the skin allows the system to pull sweat away and keep it away from a wearer’s skin, reducing skin issues such as eczema and rash (see pg. 13 lines 512-527).  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to cause the outer sheet elongation region of Ishikawa to comprise less than 10-20% of the surface area of the elastic laminate since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 255 SPQ 232 (1984). In the instant case, the device of Ishikawa would not operate differently with the claimed elongation region dimensions and would function appropriately having the claimed elongation region dimensions. Further, the applicant places no criticality on the percentage claimed, indicating only a fold over region (Fig. 2B-2D) with no percentage range disclosed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781